OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Election
Applicant’s election without traverse of Invention I, claims 1-15, in the reply filed on 04 October 2022 is acknowledged. Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
It is noted that in the Remarks filed 04 October 2022 (see pp. 5), Applicant has indicated that claims 7 and 10 have been amended. However, upon comparison, it appears that claims 7 and 10 are identical to claims 7 and 10 dated 29 September 2021; and claims 7 and 10 (dated 04 October 2022) have “original” status indicators. In view of the foregoing, the statement in the Remarks has been disregarded, and claims 7 and 10 as presented 04 October 2022 have been examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) filed 22 March 2022 has been considered.

Examiner’s Note
It is noted that all references hereinafter to Applicant’s specification are to the specification filed 29 September 2021. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Reference character (50) denoting the laminated dry floor system, first introduced at [0024], and recited subsequently at [0025, 0028, 0030], is not shown in (at least) Figs. 3A, 3B, and 6
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office Action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
[0032] – “insure” constitutes a spelling error – please amend to “ensure”
Appropriate correction is required.

Claim Interpretation
It is noted that the following claim interpretation analysis is not set forth under, nor associated with 35 U.S.C. 112(f), nor do the claims recite “means for” or other generic placeholder language. Rather, the analysis is provided to render clear the interpretation of the claims for examination on the merits, to facilitate compact and expedient prosecution.
With respect to claim 1 (and similarly, claim 11), it is noted that the scope thereof based on the claim language utilized encompasses multiple layer arrangements (i.e., positioning or sequence of the layers relative to one another). In short, the recitations of “adhered beneath”, “in contact with”, “opposite the grid”, and “underlying” (emphasis added), individually and in totality, though not indefinite, are not so narrow/limiting such that the laminated dry floor system is required to exhibit the layer arrangement set forth chronologically by claim 1. In other words, the scope of claim 1 is not limited to the layer arrangement of grid / support interlayer / wicking layer / base layer / pan assembly, but rather, may encompass other arrangements such as grid / wicking layer / support interlayer / base layer / pan assembly.
Applicant is respectfully directed to MPEP 2111, and 2111.01(II), of which indicate that the claims are given the broadest reasonable interpretation in light of the specification, and that it is improper to import limitations from the specification, which are not recited in the claims, into the claims, during examination on the merits. As such, for examination on the merits, the scope of claim 1 is as indicated above, and further, through the use of the transitional phrase “comprising”, may include additional outer/inner/intervening layers in the system(s). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Childress (US 2017/0283062; “Childress”).
Regarding claim 1, Childress discloses a dry floor assembly (laminate) for (e.g.) aircraft lavatory floors, said assembly comprising (sequentially): upper layer (208) / wicking layer (206) / lower support layer (204) / vacuum layer (202) [Abstracts; Figs. 1, 3-11; 0005, 0008-0013, 0040, 0041, 0043, 0048, 0051, 0058-0065, 0071, 0072, 0074]. 
The upper layer (208) and lower support layer (204) include a plurality of holes through which liquid is conveyed/repelled, and the wicking layer (206) includes a plurality of pores, wherein water which forms at the upper layer is conveyed to the vacuum layer (i.e., conveyed through holes in upper layer, pores in wicking layer, and holes in lower support layer) [0011-0013, 0059, 0062, 0063, 0071, 0072; Fig. 4]. The layers may be adhered to one another such as with use of an adhesive [0060].
The upper layer (208) and lower support layer (204) may have similar or different hole shapes/structures [0069, 0072; Figs. 4, 6, 7, 9], and are generally depicted in the aforecited figures as exhibiting at least some degree of alignment of the holes.
The upper layer (208) reads on the claimed grid in the form of a lattice having a first array of apertures; the wicking layer (206) reads on the claimed wicking layer in contact with the support interlayer opposite the grid; the lower support layer (204) reads on the claimed support interlayer adhered beneath the grid and having a second array of apertures in alignment with the first array of apertures, wherein the thickness thereof is configured to induce passage of a liquid (liquid inherently passes through the holes in the support layer (204) to get to vacuum layer (202)). 
Given that the claim does not specify a degree of alignment of, nor otherwise characterize the alignment between, the first and second array of apertures, at least some degree of alignment reads thereon, of which is depicted in the cited figures of Childress, as well as reasonably implicitly disclosed given the teaching of the upper (208) and lower (204) layers having the same opening shape/structure.  
As stated above, the assembly also includes vacuum layer (202) [Figs. 4, 6, 10, 11], of which includes planar support base layer (240), of which reads on the claimed base layer underlying the wicking layer.
As disclosed/depicted at [0061, 0074; Figs. 10, 11], vacuum layer (202), in addition to base (240), includes top surface (210), of which defines a layer (itself) constituted by a plurality of compartments, channels/ridges (244) therein, and openings (246) formed on the ridges, all of which facilitate liquid suction through the assembly via the vacuum. The top surface (210) reads on the claimed pan assembly configured to receive the base layer, given that it is disposed on and in contact/communication with the base (240) which reads on the claimed base layer, and given that the compartments, in combination with the base, define “pan” structures.
The dry floor assembly (laminate) installed in the lavatory floor as disclosed by Childress and set forth above, anticipates/reads on all of the limitations of claim 1. 
Regarding claim 10, as set forth above in the rejection of claim 1, the top surface (210) reads on the claimed pan assembly, wherein, per the depiction at [Fig. 11], the outer (rectangular) perimetric edge/rim of the top surface (210), having a lower facial surface which is disposed on and in contact with base (240), reads on the claimed rim configured to engage a bottom edge of the base layer (the bottom edge recited in the claim is merely referential in nature and not limited in terms of interfacial contact or configuration); and the corresponding surface of base (240) which is in contact with the top surface (210) reads on the claimed “bottom edge”. The foregoing define/read on a “dished pan” based on the compartments present inherently defining cavities exhibiting the capability to collect/store a liquid (e.g., when the vacuum is turned off). Further, as disclosed/depicted at [0058; Fig. 3], the lavatory includes base floor (102) including opposing brackets (110) that are configured to securely retain the dry floor assembly therebetween. The structure of the floor (102), defined by the (at least two) brackets (110), read on the claimed plurality of surround members configured to fair the dished pan into a floor in which the pan assembly is installed (given that the entire assembly inclusive of the top surface (210) (pan assembly; dished pan) and base (240) (base layer) is disposed/retained by the brackets), thereby reading on all of the limitations of claim 10.
Regarding claim 11, the rejection of claim 1 above reads on all of the limitations of claim 11, given that claim 11 is substantially identical to the subject matter of claim 1 with the exception of the recitation of the pan assembly (i.e., claim 11 does not require a pan assembly). In other words, the dry floor assembly of Childress set forth above, prior to installation into the base floor (102), anticipates all of the limitations of the claimed grid assembly. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Childress as applied to claims 1/11 above under 35 U.S.C. 102(a)(1).
Regarding claim 8, as set forth above in the rejection of claims 1 and 11 under 35 U.S.C. 102(a)(1), Childress discloses the dry floor assembly, wherein lower support layer (204) reads on the claimed support interlayer. 
Childress discloses that the lower support layer (204) may be made from steel [0062], but does not explicitly disclose the layer being formed from stainless steel.
However, Childress discloses/teaches that the wicking layer (206), as well as the upper layer (208), may be formed from stainless steel [0063, 0064], wherein all of the layers (including lower support layer (204)) are in contact with liquid (e.g., water). 
Given that Childress explicitly recognizes stainless steel as suitable for use in other layers which contact water, as well as states that lower support layer (204) may be made from steel, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have formed the lower support layer (204) from stainless steel, as it would have been recognized as a corrosion-resistant (relative to water) steel material suitable for use in grate layers of aircraft lavatory dry floor assemblies (see MPEP 2144.07). 
Per the aforesaid modification, lower support layer (204) would have been formed from stainless steel, thereby reading on the limitations of claim 8.
Regarding claims 9 and 15, Childress is silent regarding a relationship of the width (W) of the apertures in the upper layer (208) (grid) with respect to the thickness (t) of the lower support layer (204) (support interlayer) being t ≤ 0.194W as claimed.
However, Childress discloses that the apertures in the lower support layer (204), of which is planar, may have diameters within a certain range, e.g., 0.1-0.2 inches, or greater than 0.2 inches [0062], wherein as disclosed/previously stated, the upper layer (208) and lower support layer (204) may have the same aperture structure [0072]. Further, it stands to reason that based on a predetermined amount of required structural strength, it is generally well-understood that in order to reduce the overall weight of a layer material, its thickness can be reduced in light of maintaining said structural strength. 
In view of the foregoing, given the starting diameter/size range for the apertures in the lower support layer and thus the upper layer (of which is load-bearing based on Childress as [0059]), i.e., 0.1-0.2 inches, or greater than 0.2 inches, it would have been obvious to and well within the ambit of one of ordinary skill in the art prior to the effective filing date of the invention to have utilized the aforesaid aperture width range (in the upper layer) as a starting point, and to have routinely reduced the thickness of the lower support layer (204) in order to reduce the overall weight of the floor assembly, further given that the upper layer (208) is that which supports the load of a person standing on the floor, thereby effectively/necessarily decreasing the thickness of the lower support layer (204) to values below 0.04 inches (based on e.g., 0.2 inch aperture diameter of the upper layer) and thereby rendering the claimed range obvious in view of said routine experimentation (see MPEP 2144.05(II)), further in view of the absence of objective evidence of criticality associated with the claimed ratio range (see MPEP 2144.05(III)(A); 2145).
Per the aforesaid modification, the thickness of the lower support layer (204) of the dry floor assembly of Childress would have been reduced to be less than 0.194 times the width of the apertures of the upper layer (208), thereby reading on the limitations of claims 9 and 15, respectively. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Childress as applied to claim 1 above under 35 U.S.C. 102(a)(1), further in view of Chen (US 3,605,166; “Chen”) and/or Murayama (US 2021/0214066; “Murayama”).
Regarding claim 2, Childress discloses the dry floor assembly set forth above in the rejection of claim 1 under 35 U.S.C. 102(a)(1). 
Though the dry floor assembly is disclosed/depicted as exhibit some degree of alignment (as is the scope of claim 1) between the holes of the upper layer (208) (grid) and lower support layer (204) (support interlayer), Childress does not explicitly disclose the aforesaid holes being concentrically aligned. 
It is noted that Applicant’s specification defines “concentrically aligned” (when outside of the scope of circular apertures) at [0025] – “For noncircular geometries of the first and second array, ‘concentric alignment’ is defined as alignment of the center points of the relative geometric shapes”.
Chen teaches covering the partitions (i.e., intersecting members; lattice structure) of the lower grid (in the form of a compartmented tray) with the partitions of the upper grid (in the form of a grate), i.e., aligning the apertures of the layers, in order to prevent the liquid and debris which falls through the apertures of the upper grid from remaining on the upper surfaces of the partitions of the lower grid (and thus not into the tray below) [Figs. 1-4; col. 1, ln. 10-25, 48-65].
Murayama teaches that the apertures (32, 3202) formed in the upper grid (2610) are concentrically aligned with the underlying compartmented chamber (2614; similar to lower grid) having an absorbent material (28) therein, in order to facilitate transport of water through the apertures directly to the absorbent material [Abstract; Figs. 1-3, 6, 7, 9, 12, 13; 0002, 0006-0010, 0056-0060, 0070, 0073, 0076, 0077, 0082-0086].
Childress, Chen, and Murayama are all directed to floor assemblies comprising an upper grate/grid and an underlying tray for collection of liquid/debris which falls through the grate. 
Given that Childress explicitly states that the grid structures/hole shapes of the upper layer (208) and lower support layer (204) may be the same/similar, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have concentrically aligned the holes of the upper layer (208) and lower support layer (204) in order to prevent material/liquid buildup on the upper surfaces of the lower support layer (204), and to facilitate transport of the water through the wicking layer (206) and (through) the lower support layer (204) holes to the vacuum layer.
Per the aforesaid modification, the holes of the upper layer (208) (grid) and the holes of the lower support layer (204) (support interlayer) would have been concentrically aligned, thereby reading on the limitations of claim 2.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Childress as applied to claim 1 above under 35 U.S.C. 102(a)(1), further in view of Chen and/or Scanlan et al. (US 9,737,045; “Scanlan”).
Regarding claims 3 and 4, Childress discloses the dry floor assembly set forth above in the rejection of claim 1 under 35 U.S.C. 102(a)(1).
Childress is silent regarding the upper layer (208) (grid) being formed from intersecting members having a tapered cross section with an upper apex and a base surface. However, Childress explicitly states that the upper layer (208) is configured to reduce beading of liquid thereon [0064].
Chen teaches that the upper grid is formed from intersecting members having a tapered cross section, in particular triangular cross section with an upper apex and base surface, of which facilitates proper removal of debris from a person’s footwear [Figs. 2, 3; col 1., ln. 15-20, 60-65]. 
Scanlan teaches that ridge or peak-like cross-sections of the structural features of the grid (e.g., parallel beams based on the disclosed embodiment) prevents liquid from accumulating thereon [Abstract; Figs. 1A, 2A, 3A, 3B; col. 1, ln. 55-60; col. 3, ln. 25-55; col. 4, ln. 1-18, 55-60]. 
Childress, Chen, and Scanlan are all directed toward liquid collection trays.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have modified the upper layer (208) lattice of the floor assembly of Childress to have exhibited the triangular cross section, as taught by Chen and/or Scanlan, in order to facilitate removal of debris from a user’s footwear, and/or in order to prevent liquid from accumulating at the top of the upper layer (208) and thus facilitating transport of the liquid to the vacuum layer (202). 
Per the aforesaid modification, the upper layer (208) (grid) of the dry floor assembly of Childress would have exhibited a lattice structure formed from intersecting members defining a triangular cross section having tapered/sloping side surfaces extending from the upper apex to the base surface, thereby reading on the limitations of claims 3 and 4.

Claims 5, 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Childress as applied to claims 1/11 above under 35 U.S.C. 102(a)(1), further in view of MacLean et al. (US 2009/0241442; “MacLean”) and Evans (US 5,429,236; “Evans”).
Regarding claims 5 and 6, Childress discloses the dry floor assembly set forth above in the rejection of claims 1 and 11 under 35 U.S.C. 102(a)(1).
As disclosed, the upper layer (208) (grid) may be formed from stainless steel [0064], but is not limited thereto and is preferably hydrophobic. Childress does not disclose the upper layer (208) (grid) being formed from a thermoplastic urethane.
MacLean teaches that in the alternative to metals such as stainless steel, polymeric materials such as polyvinyl chloride (PVC) and polypropylene (PP), i.e., thermoplastics, are suitable materials for forming the upper (layer) grid of floor drain pans [Abstract; Fig. 1-3, 6, 9, 10; 0003, 0005, 0007, 0008, 0011, 0012, 0032, 0035, 0038, 0059, 0060, 0064, 0065].
Evans teaches that thermoplastic polyurethane is a functionally equivalent material to stainless steel and/or polypropylene (suitable) for forming structural features of tray-type containers including provisions for retention of liquid, including for formation of the body portions of said containers [Abstract; Figs. 1-3, 10, 12, 15; col. 2, ln. 45-56; col. 3, ln. 22-28, 38-40; col. 4, ln. 20-28]. 
Childress, MacLean, and Evans are all directed to liquid collection trays/containers/supports.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized a thermoplastic urethane in place of stainless steel for the upper layer (208) of the dry floor assembly of Childress, as based on the teachings of MacLean and Evans, plastic polyurethane would have been recognized as a functional equivalent to stainless steel and/or polypropylene suitable for use as the material which forms the upper grid layer of floor drain systems (see MPEP 2144.06(II); 2144.07), where an express suggestion is not necessary to render obvious the substitution of a functionally equivalent material for another, and where the selection of a material for its known intended use has been held prima facie obvious. 
Per the aforesaid modification, the upper layer (208) (grid) of the dry floor assembly of Childress would have been formed from thermoplastic polyurethane in place of stainless steel, thereby reading on the limitations of claims 5 and 6.
Regarding claim 13, the grounds of rejection of claims 5 and 6 above read on the limitations of claim 13 and are therefore incorporated herein (and thus not repeated). 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Childress as applied to claims 1/11 above under 35 U.S.C. 102(a)(1), further in view of Zhao et al. (US 2020/0015325; “Zhao”) and the Nikkei Asia online article “Strong, lightweight titanium is edging onto steel and aluminum’s turf”, Nikkei Asia, Biotechnology, 18 December 2016, https://asia.nikkei.com/Business/Biotechnology/Strong-lightweight-titanium-is-edging-onto-steel-and-aluminum-s-turf2, (copy provided herewith; hereinafter “Nikkei Asia”). 
Regarding claim 7, Childress discloses the dry floor assembly set forth above in the rejection of claims 1 and 11 under 35 U.S.C. 102(a)(1).
As disclosed, the lower support layer (204) (support interlayer) may be formed from stainless steel [0062], but is not limited thereto.
Zhao teaches that titanium is a functionally equivalent material to stainless steel for forming structural/core layers for aircraft flooring applications, including those having honeycomb-structure [Abstract; 0002, 0014-0016].
Nikkei Asia teaches that titanium is commonly utilized in place of stainless steel/iron for different/structural applications, including for use in fuselages, wherein titanium is generally considered lighter than steel and stronger than aluminum, as well as corrosion-proof [pp. 1, 3, 5-7].
Childress and Zhao are both directed to aircraft flooring applications and recognize the use of stainless steel for structural layers thereof. Nikkei Asia constitutes prior art relating/comparing titanium to steel in the related technology field of aircraft fuselage construction and applications encompassed therein. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized titanium in place of stainless steel for the lower support layer (204) of the dry floor assembly of Childress, as based on the teachings of Zhao and Nikkei Asia, it would have been recognized as a functional equivalent to steel for said use, recognized as suitable for the intended use as a structural layer in aircraft flooring applications, and would have been recognized as exhibiting excellent corrosion-resistance and being lighter than stainless steel (see MPEP 2144.06(II); 2144.07). 
Per the aforesaid modification, the lower support layer (204) (support interlayer) of the dry floor assembly of Childress would have been formed from titanium in place of stainless steel, thereby reading on the limitations of claim 7.
Regarding claim 14, the grounds of rejection of claim 7 above read on the limitations of claim 14 and are therefore incorporated herein (and thus not repeated).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Childress as applied to claim 11 above under 35 U.S.C. 102(a)(1), further in view of Chen, Murayama, and Scanlan.
Regarding claim 12, Childress discloses the dry floor assembly/grid assembly set forth above in the rejection of claims 1 and 11 under 35 U.S.C. 102(a)(1). 
Childress does not explicitly disclose the apertures being concentrically aligned, nor the tapered cross section with an upper apex and a base surface of the upper support layer (208). 
The disclosures/teachings of Chen, Murayama, and Scanlan are set forth above in paras. 37-53 and are incorporated herein (and thus not repeated).
The combined grounds of rejection of claim 2 and claims 3 and 4 set forth above read on the limitations of claim 12. 

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description of the invention. It is made of record to facilitate compact and expedient prosecution.
US 6,558,769 to Chwala – [Abstract; Figs. 1, 2, 3A, 3B; col. 2, ln. 55-67; cols. 3-4]
US 2004/0069571 to Lee – [Abstract; Figs. 1 and 2; 0026-0028, 0030, 0032, 0039]
US 2018/0015862 to Chavez Martinez et al. – [Abstract; Figs. 1-3; 0003, 0004, 0009, 0010, 0017-0019, 0021-0025]
US 6,102,073 to Williams – [Abstract; Figs. 1-8; cols. 2-3]
US 2010/0272944 to Engelhardt – [Abstract; Figs. 1-12; 0006, 0014, 0095, 0097, 0099, 0100]
US 2020/0248463 to Metzger – [Abstract; 0003, 0127]
US 2018/0105251 to Hitchcock – [Abstract; Figs. 4-9; 0003, 0005-0008, 0013, 0049, 0072, 0074, 0075]
US 2019/007495 to Lange et al. – [Abstract; Figs.; 0002-0010, 0031]
US 5,254,384 to Gordon – [entire disclosure]
US 2013/0099055 to Pfeifer – [entire disclosure]
US 6,378,639 to Murray – [entire disclosure]
US 2014/0353855 to Sundine – [entire disclosure]

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571)270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782